DETAILED ACTION
	Claims 1-20 are pending.  Claims 11- 20 are withdrawn as being drawn to a restricted species that was non-elected without traverse in reply filed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaki et al. (US 2013/0241493) further in view of Stojanovic (US 2018/0026243).
Regarding claim 1, Kosaki teaches a frame 22 for an electric vehicle with battery packs 11-15 comprising a plurality of ribs 22a and 22b (cross members) coupled to inner surface of a first and second side members of the frame 22 and extending through a space (par. 11, 46, 49-52, 62-64, fig. 4, 8).
Kosaki does not teach that the frame and cross members are made from extruded aluminum.  However, Stojanovic teaches that cross beams and frames for electric vehicle battery packs may suitably be formed out of extruded aluminum (par. 26, 52, 53, fig. 7).  Therefore, it would have been obvious to one of ordinary skill in the art to use extruded aluminum as the frame and cross beams of Kosaki because Sojanovic teaches that such a material is suitable for use in an electric vehicle frame.

    PNG
    media_image1.png
    283
    621
    media_image1.png
    Greyscale

	Regarding claim 2, Kosaki teaches a bracket that attaches each rib (cross member) to each side of the side members 22 (par. 51, fig. 5).
	
[AltContent: arrow][AltContent: arrow][AltContent: textbox (brackets)]	
    PNG
    media_image2.png
    796
    669
    media_image2.png
    Greyscale

	Regarding claim 3, Kosaki doesn’t teach that the brackets are made from extruded aluminum.  However, Stojanovic teaches that a frame for an electric vehicle is suitably made of extruded aluminum (par. 53).  Therefore, it would have been obvious to one of ordinary skill in the art to use extruded aluminum as the material for the brackets of Kosaki because Stojanovic teaches that a frame for an electric vehicle is suitably made out of extruded aluminum.
	Regarding claims 5 and 7, Kosaki teaches that the cross brackets are affixed by bolts 24 (par. 51).  Kosaki does not teach that the brackets are affixed screws.  However, it is the position of the office that one of ordinary skill in the art would recognize that bolts and screws are equivalent fasteners.  Therefore, it would have been obvious to use floor drill screws in the frame of Kosaki because Kosaki teaches using bolts and one of ordinary skill in the art would recognize that bolts and screws are equivalent devices for mechanical fastening.
	Regarding claims and 8, Kosaki teaches that the frame comprises fastener holes for bolts 24 (par. 51, fig. 5).
	Regarding claim 9, Kosaki teaches that the cross members generally have a rectangular shape (par. 51, fig. 5).
	Regarding claim 10, Kosaki teaches that the cross members have different lengths (par. 51, fig. 5).

	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaki and Stojanovic as applied above, further in view of Han (US 2011/0305930
	Regarding claims 4 and 6, Kosaki teaches that the cross brackets are affixed by bolts 24 (par. 51, fig. 5).  Kosaki does not teach that the brackets are affixed by an adhesive.  However, Han et al.  teaches that bolt and adhesive coupling are suitable for attaching frames and ribs of battery packs (par. 38).  Therefore, it would have been obvious to one of ordinary skill in the art to affix the brackets of Kosaki using an adhesive because Han teaches that adhesive attachment and bolt attachment are both suitable for battery frames.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729